849 F.2d 1473
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Judith L. JONES, Plaintiff-Appellant,v.Harold E. WILSON, Superintendent, Cuyahoga Falls City SchoolDistrict, et al., Defendants-Appellees.
No. 87-3879.
United States Court of Appeals, Sixth Circuit.
June 13, 1988.

1
Before CORNELIA G. KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CONTIE Senior Circuit Judge.

ORDER

2
The plaintiff moves for in forma pauperis status on appeal from the district court's order denying the plaintiff's motion for relief from judgment in this civil rights case.  42 U.S.C. Secs. 1981, 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In her complaint, the plaintiff alleges that she was discharged from the defendant's licensed practical nursing educational program because of her complaints of racial discrimination.  The district court dismissed the case because the plaintiff and her attorney had failed to appear for two depositions and had failed to appear for a pretrial hearing.  Approximately eighteen months later, the plaintiff filed a pro se motion for relief from judgment under Fed.R.Civ.P. 60(b), alleging that her attorney had not informed her of any of the proceedings in the case.  The district court denied this motion.


4
The time limit for filing a motion under Rule 60(b)(1) and (3) is one year.  The time limit for filing a Rule 60(b)(6) motion is a reasonable time.  Under either of these time limits, the plaintiff's motion was untimely.  Therefore, the plaintiff's motion for relief from judgment was properly denied.


5
The motion for in forma pauperis status is granted.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit.